Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-10-2007

USA v. Cramer
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1004




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Cramer" (2007). 2007 Decisions. Paper 1791.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1791


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 06-1004
                                    ____________

                          UNITED STATES OF AMERICA

                                            v.

                                COREY C. CRAMER,

                                          Appellant
                                    ____________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                (D.C. No. 05-cr-00184)
                       District Judge: Honorable Yvette Kane
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 12, 2006

                  Before: FISHER and CHAGARES, Circuit Judges,
                        and BUCKWALTER,* District Judge.

                                (Filed January 10, 2007)
                                     ____________

                              OPINION OF THE COURT
                                   ____________




      *
        The Honorable Ronald L. Buckwalter, United States District Judge for the Eastern
District of Pennsylvania, sitting by designation.
BUCKWALTER, District Judge.

       Before the court is the appeal of Corey C. Cramer from the judgment imposed on

December 19, 2005 by which he was sentenced to 192 months imprisonment to be

followed by three (3) years of supervised release.

                                            I.

       The issues on appeal as framed by Cramer are

       1.     WHETHER A PLAIN READING OF SECTION 2251(b) OF TITLE
              18 OF THE UNITED STATES CODE, 18 U.S.C. §2251(b),
              EMPLOYING STANDARD STATUTORY AND
              GRAMMATICAL CONSTRUCTION, CONFIRMS AN ABSENCE
              OF FEDERAL JURISDICTION?

       2.     WHETHER THE INTRASTATE, NON-COMMERCIAL
              PRODUCTION OF CHILD PORNOGRAPHY FOR
              PERSONAL USE WITH MATERIALS TRANSPORTED IN
              INTERSTATE COMMERCE PROVIDES A SUFFICIENT
              AND PROPER BASIS FOR FEDERAL JURISDICTION
              UNDER THE COMMERCE CLAUSE?

       3.     WHETHER THE DISTRICT COURT ERRED IN
              APPLYING A VULNERABLE VICTIM ENHANCEMENT
              TO APPELLANT’S SENTENCING GUIDELINE RANGE
              WHEN THIS CIRCUMSTANCE WAS INCORPORATED
              INTO THE OFFENSE GUIDELINE?

                                            II.

       Cramer was indicted May 11, 2005, on four counts of knowingly permitting a

minor to engage in sexually explicit conduct for purposes of producing a visual depiction

of such conduct in violation of 18 U.S.C. § 2251(b). On September 12, 2005, he entered

a conditional plea to Count One preserving for review the first two issues cited above.


                                             2
The district court denied a motion to dismiss based on those two issues and at a

sentencing hearing on December 19, 2005, also denied Cramer’s objection to the

Presentence Report which assessed two extra points in applying a vulnerable victim

enhancement.

                                             III.

       Our standard of review of the first two issues is plenary. Below is the statute

under which Cramer was prosecuted (18 U.S.C. § 2251):

       (b)     Any parent, legal guardian, or person having custody or control of a
               minor who knowingly permits such minor to engage in, or to assist
               any other person to engage in, sexually explicit conduct for the
               purpose of producing any visual depiction of such conduct shall be
               punished as provided under subsection (e) of this section, if such
               parent, legal guardian, or person knows or has reason to know that
               such visual depiction will be transported in interstate or foreign
               commerce or mailed, if that visual depiction was produced using
               materials that have been mailed, shipped, or transported in interstate
               or foreign commerce by any means, including by computer, or if
               such visual depiction has actually been transported in interstate or
               foreign commerce or mailed.

       As the district court found with regard to the first issue, “Defendant’s reading of §

2251(b) is strained and unsupported by law.” Thus, under the statute as interpreted by

that court, any person, legal guardian or person having custody or control of a minor . . .

shall be punished if just one of the following three conditions are met:

       (1)     if he knows or has reason to know that such visual depiction will be
               transported in interstate commerce or mailed; or
       (2)     if the visual transmission was produced using materials that have
               been mailed, shipped or transported in interstate or foreign
               commerce; or


                                              3
       (3)    if such visual depiction has actually been transported in interstate
              commerce or mailed.

       Cramer argues otherwise. His contention is that where the violation, as in 18

U.S.C. § 2251(b), is premised on intrastate conduct involving a visual depiction produced

using materials that have been mailed, shipped or transported in interstate or foreign

commerce, the government must also demonstrate that either: (1) the parent, legal

guardian or person knew or had reason to know that such visual depiction would be

transported in interstate or foreign commerce or mailed; or (2) that the visual depiction

was actually so transported or mailed. We disagree.

       The only opinion of this court which Cramer cites with respect to this issue is

United States v. Hodge, 321 F.3d 429, 436 (3d Cir. 2003). In Hodge, the statute involved

was clearly distinguishable from the one in this case. This court, before whom the

interpretation of the statute was a matter of first impression (Hodge at 433), accepted the

conjunctive reading of the statute as five district courts had concluded (Hodge at 436).

       Hodge is helpful because following its analysis demonstrates why Cramer’s

argument is misplaced. The statute in Hodge provided in brief that a controlled substance

analogue shall be treated as a controlled substance. The issue in this case was whether

the mixture of candle wax and flour was a controlled substance analogue, which was

defined as follows:

       [With certain exceptions not relevant here,] the term “controlled substance
       analogue” means a substance –



                                             4
              (i)     the chemical structure of which is substantially similar to the
                      chemical structure of a controlled substance in schedule I or
                      II;
              (ii)    which has a stimulant, depressant, or hallucinogenic effect on
                      the central nervous system that is substantially similar to or
                      greater than the stimulant, depressant, or hallucinogenic effect
                      on the central nervous system of a controlled substance in
                      schedule I or II; or
              (iii)   with respect to a particular person, which such person
                      represents or intends to have a stimulant, depressant, or
                      hallucinogenic effect on the central nervous system that is
                      substantially similar to or greater than the stimulant,
                      depressant, or hallucinogenic effect on the central nervous
                      system of a controlled substance in schedule I or II.

21 U.S.C. § 802(32)(A).

       The government argued for a disjunctive interpretation so that a substance would

be a controlled substance analogue if it satisfied any one of clauses (i), (ii) or (iii). We

held, however, that clause (i) states an independent requirement and clauses (ii) and (iii)

read in parallel and are more subordinate to clause (i) because the functional language in

each begins with the relative pronoun “which.” In this regard, we said:

       The doctrine of the last antecedent teaches that “qualifying words, phrases,
       and clauses are to be applied to the words or phrase immediately preceding”
       and not to “others more remote.” See Resolution Trust Corp. v. Nernberg, 3
F.3d 62, 65 (3d Cir. 1993) (quoting Azure v. Morton, 514 F.2d 897, 900
       (9th Cir. 1975)). That suggests that clauses (ii) and (iii) more likely modify
       clause (i)’s phrase “controlled substance in schedule I or II” than the word
       “substance” in the main clause. See also 2A Norman J. Singer, Sutherland
       Statutory Construction, § 47.33 (6th ed.2000).

       Following that doctrine, the statute before us cannot be read, as Cramer suggests,

to set forth an independent requirement of intrastate conduct involving a visual depiction

using materials that have been mailed, shipped, or transported in interstate or foreign

                                               5
commerce as to which the remaining clauses (1 and 3 on pages 3 and 4 of this opinion)

involving either reason to know of actual transportation in interstate or foreign commerce

are subordinate. Instead, all three clauses (1, 2 and 3 on pages 3 and 4 of this opinion) are

applied to the words or phrases immediately preceding them in the opening clause of 18

U.S.C. § 2251 (b), [any parent, legal guardian or person having custody or control of a

minor who knowingly permits such minor to engage in, or to assist any other person to

engage in, sexually explicit conduct for the purpose of producing any visual depiction of

such conduct shall be punished as provided under subsection (e) of this section, . . . .] and

qualify the independent conditions, for which the violation of any one will result in

punishment. In addition, Hodge reiterates that “cannons of construction ordinarily

suggest that terms connected by a disjunctive be given separate meaning unless the

context dictates otherwise,” Hodge at 436. The context here, unlike Hodge, does not

dictate otherwise.

                                             IV.

       As to the second issue, Cramer concedes that this court has upheld the

constitutionality of the same jurisdictional language in United States v. Galo, 239 F.3d
572, 575 (3d Cir. 2001) citing United States v. Rodia, 194 F.3d 465, 473 (3d Cir. 1999).

Nevertheless, he urges us to revisit those two decisions in light of United States v.

Morrison, 529 U.S. 598, 120 S. Ct. 740 (2000) and Gonzales v. Raich, 545 U.S. 1, 125 S.

Ct. 2195 (2005). Neither of those cases, however, would effect our analysis in either

Galo or Rodia.

                                              6
       Morrison, decided May 15, 2000, six days after our argument on May 9, 2000 in

Galo, dealt with a statute, 42 U.S.C. § 13981, that provided a federal civil remedy for

gender motivated violence. The victim in Morrison alleged she had been raped by the

two respondents while the three were students at Virginal Polytechnic Institute.

       After referring to its principles underlying Commerce Clause jurisprudence, the

Court in Morrison found that gender motivated crimes of violence are not economic

activity.

       The Court’s analysis in Morrison discussed at length the Commerce Clause

interpretation set forth in United States v. Lopez, 514 U.S. 549, 115 S. Ct. 1624 (1995) in

which the Court identified the three broad categories of activities that Congress may

regulate under its commerce power. In brief, they are:

       1.     The use of channels of interstate activity;
       2.     The instrumentalities of interstate commerce, or persons or things in
              interstate commerce even though the threat may come only from
              intrastate commerce; and
       3.     Those activities having a substantial relation to interstate commerce,
              i.e., those activities that substantially affect interstate commerce.

       This court in Rodia discussed the three categories above and concluded that

Congress had a rational basis for concluding that the intrastate possession of pornography

has a substantial effect on interstate commerce. There is nothing in Morrison to suggest

that this analysis was not correct.

       In Raich, decided June 6, 2005, the respondents (Raich, et al.), California residents

who both used doctor recommended marijuana, relied heavily on Lopez and Morrison in


                                             7
seeking to enjoin the Federal Drug Enforcement Administration (DEA) from enforcing

the Federal Controlled Substance Act (CSA) to the extent it prevents them from the

manufacture, possession or use of marijuana for personal medical care because it would

violate the Commerce Clause.

       The Court held initially that Lopez and Morrison had nothing to do with

commerce. It concluded that even though the case for exemption in Raich was that a

locally cultivated product that was used domestically rather than sold on the open market

is not subject to federal regulation, given the findings in the CSA and the undisputed

magnitude of the commercial market for marijuana, such a claim for exemption is

foreclosed.

       Analytically, the same conclusion was reached in Rodia where we held after an

exhaustive analysis by the late Chief Judge Becker “that Congress rationally could have

believed that child pornography that did not itself travel in interstate commerce has a

substantial effect on interstate commerce, and is thus subject to regulation under the

Commerce Clause.” Rodia at 479. We see no reason to disturb that ruling.

                                             V.

       The third issue argued by Cramer is that the circumstance which the court found in

applying a vulnerable victim enhancement (paragraph 24 of the presentence report) was

already incorporated into the specific offense characteristics and thus resulted in double

counting. The net effect of this alleged error is that Cramer would have had a total

offense level of 28 instead of 30 for a guideline range of 78-97 months rather than 97-121

                                             8
months. In any event, with the mandatory 10-year sentence, the effective guideline range

under a total offense level of 28 would be 120 months.

      Specifically, the presentence report, which the court adopted, provided as follows:

      20.    Base Offense Level: The guideline for an 18 U.S.C. § 2251(b)
             offense is U.S.S.G. § 2G2.1. That section provides a base offense
             level of twenty-seven.                                        27

      21.    Specific Offense Characteristics: Because the offense involved a
             victim who had attained the age of twelve years, but not attained the
             age of sixteen years, a two-level increase is required pursuant to
             U.S.S.G. § 2G2.1(b)(1)(B).                                      +2

      22.    Because the minor victim was in the custody, care or supervisory
             control of the defendant, a two-level increase is required pursuant to
             U.S.S.G. § 2G2.1(b)(2).                                         +2

      23.    Adjustment for Role in the Offense: None.                       0

      24.    Victim-Related Adjustments: Pursuant to U.S.S.G. § 3A1.1(b)(1),
             because the defendant knew or should have known that his
             “stepdaughter” was a vulnerable victim, a two-level increase is
             required.                                                      +2

      25.    Adjustment for Obstruction of Justice: None.                    0

      26.    Adjusted Offense Level: Thirty-three.                           33

      27.    Adjustment for Acceptance of Responsibility: Based on the
             defendant’s guilty plea and his admissions to the Court and probation
             officer, a two-level reduction appears warranted under U.S.S.G.
             § 3E1.1(a). It appears that the defendant provided complete
             information to the Government concerning his involvement in the
             offense. Accordingly, the additional one-level reduction under
             U.S.S.G. § 3E1.1(b) seems warranted.                          -3

      28.    Chapter Four Enhancements: None.                                0

      29.    Total Offense Level: Thirty.                                    30

                                            9
       From reading the court’s statement at sentencing and its statement of reasons in its

criminal judgment order, it is clear that in adding two points pursuant to U.S.S.G.

§ 3A1.1(b)(1), the court found that the victim was unusually vulnerable for reasons

unrelated to those already accounted for in the specific offense characteristics.

Specifically, in its written statement of reasons about Cramer, who was not the biological

father of the victim but had been romantically involved with the victim’s mother for

twelve years, the court said:

       His conduct spanned years, not months. Defendant’s conduct was
       unusually cruel and depraved. Defendant was not a parent or care giver in
       name only. He enjoyed a strong emotional bond and a long history with the
       child victim, who since the age of three looked to him as the only father she
       had known, even during the course of the rapes, calling him “Daddy.”
       Although a sexual offender with parental authority enjoys the ability to
       subtly coerce, and the guidelines account for this, Defendant’s parental
       coercion exceeded the ordinary case. He deliberately used his position as a
       parent and caretaker to overcome the victim’s will. Defendant lauded his
       parental power over the victim, specifically threatening the victim with
       punishment and the withdrawal of financial support if she refused to
       comply. When she attempted to resist his advances, Defendant used force
       and violence. Defendant’s conduct was unusually cruel and depraved in
       that Defendant psychologically manipulated the victim to submit to his
       unlawful requests. Defendant induced the victim to submit to lewd
       photographs by promising to refrain from raping her. All of the
       circumstances cause the Court to conclude that the offense is unusually
       aggravated, even for an offense of this nature, and that by virtue of the
       particular facts, the victim was unusually vulnerable and thus subject to
       unusual psychological harm.

       We find no error in the Court’s conclusion (See App. 125, lines 81.14) that an

enhancement under U.S.S.G. § 3A1.1(b)(1) was warranted.

                                            VI.


                                             10
      Based upon the foregoing, we will affirm the judgment entered in this case on

December 23, 2005.




                                          11